Name: Commission Regulation (EC) No 1794/95 of 25 July 1995 amending Regulation (EEC) No 1315/93 laying down detailed implementing rules for potato starch falling within CN code 11 08 13 00 of Council Regulation (EEC) No 3834/90 reducing, for 1993, the levies on certain agricultural products originating in developing countries with a view to implementing the Agreement on Agriculture concluded during the Uruguay Round negotiations
 Type: Regulation
 Subject Matter: EU finance;  economic conditions;  trade policy;  plant product;  foodstuff;  international trade
 Date Published: nan

 No L 174/8 I EN I Official Journal of the European Communities 26. 7. 95 COMMISSION REGULATION (EC) No 1794/95 of 25 July 1995 amending Regulation (EEC) No 1315/93 laying down detailed implementing rules for potato starch falling within CN code 11 08 13 00 of Council Regulation (EEC) No 3834/90 reducing, for 1993, the levies on certain agricultural products originating in developing countries with a view to implementing the Agreement on Agriculture concluded during the Uruguay Round negotiations Whereas the rates of duties in the Common Customs Tariff are those applicable on the day the declaration of release for free circulation of the imported goods is accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas, in order to take account of the existing import arrangements in the cereals sector and those resulting from the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, transi ­ tional measures are needed to adjust the preferential concessions in the form of a partial exemption from the import levy on potato starch falling within CN code 1108 13 00 originating in the developing countries ; Whereas Commission Regulation (EEC) No 1315/93 (2) lays down certain implementing rules for import quotas under preferential conditions in the form of a reduction in the import levy ; whereas, in view of the agreements concluded during the Uruguay Round of multilateral trade negotiations, those provisions must be adjusted ; HAS ADOPTED THIS REGULATION : Article 1 For the 1995/96 marketing year, ' levy' in Regulation (EEC) No 1315/93 is hereby replaced by 'import duty' each time that it appears. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 22. 12. 1994, p. 105. 0 OJ No L 132, 29 . 5. 1993, p. 71 .